Order, Supreme Court, New York County (Edward J. Greenfield, J.), entered on or about July 13, 1990, denying plaintiffs’ motion to disqualify counsel for the Stecher defendants, based on participation by a partner in said counsel’s firm in the pro bono special masters program, unanimously affirmed, with $250 costs.
Appeal from an order of the same court (Harold Baer, Jr., J.), entered on or about October 30, 1990, denying plaintiffs’ reargument of a similar motion to disqualify based on said counsel’s failure to disclose its participation in the special masters program, unanimously dismissed, the order being nonappealable, with $250 costs.
Order, same court (Greenfield, J.), entered on or about November 20, 1990, denying plaintiffs’ motion to vacate an *335earlier order which had dismissed the complaint and enjoined further litigation without permission of the court, unanimously affirmed, with $250 costs.
Plaintiffs’ attack on counsel’s participation in the special masters program was wholly unwarranted. There is no evidence that counsel participated as a special master in any litigation remotely related to the cases at bar. Such volunteer assistance to the court does not constitute a conflict of interest which might preclude practice before the same court.
There was insufficient "new” evidence to warrant amendment of the complaint, at this stage, especially in the absence of a copy of the proposed amended pleading. It is further noted that this court has already affirmed the dismissal of these actions on their merits, as well as affirming the injunction against further related litigation without leave of court (166 AD2d 386). Concur—Carro, J. P., Milonas, Rosenberger and Kupferman, JJ.